 

L2 Medical Development Company

2451 Alamo Ave SE

Alburquerque, NM 87106



 





 

September 4, 2013

 

Matthew C. Lipton

13050 Pennystone Drive
Farmers Branch, TX 75244

 

Re:Indemnification as Director of L2 Medical Development Company

 

Dear Sir:

 

As you know, L2 Medical Development Company (the “Company”) closed (the
“Closing”) a reverse merger transaction with Enerpulse, Inc., a Delaware
corporation, today. You were a director of the Company prior to the Closing. At
the Closing, you tendered your resignation from your position as a director of
the Company, effective automatically as of the 10th day (the “Interim Period”)
following the date that the Company mails out an information statement to its
stockholders that complies with Rule 14f-1 of the Securities Exchange Act of
1934 and files the same with the Securities and Exchange Commission. Also at the
Closing, Joseph E. Gonnella was appointed as the Chief Executive Officer of the
Company, effective as of the Closing.

 

You have agreed to remain as a director of the Company during the Interim Period
and to review and consider as a director of the Company certain actions that the
Company plans to take.

 

In consideration for your agreement to remain as a director of the Company
during the Interim Period, the Company agrees to indemnify you as specified
below.

 

1.          Indemnification. The Company shall indemnify, defend and hold you
harmless to the fullest extent permitted by law (as such may be amended from
time to time) from and against any damages, liabilities, losses, taxes, fines,
penalties, proceedings, suits, damages, deficiencies, costs, and expenses
(including, without limitation, interest at the highest rate permitted by law,
reasonable fees of counsel) of any kind or nature whatsoever (whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) (collectively, “Losses”),
which may be sustained or suffered by you arising out of or in connection with
any action that you take during the Interim Period on behalf of the Company as a
director of the Company or as an agent of the Company at the direction of the
board of directors (the “Board”).

 

2.          Limitation on Indemnification. Notwithstanding the foregoing, the
indemnification obligations of the Company will not apply to any Losses that
arise as the result of your fraud, willful misconduct, gross negligence or a
knowing violation of law.

 

3.          Notification. Promptly after your receipt of notice of the
commencement of or the threat of commencement of any proceeding, you shall, if
you believe that indemnification with respect thereto may be sought from the
Company under this letter agreement (this “Agreement”), notify the Company of
the commencement or threat of commencement thereof.

 

4.          Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement in the following circumstances:

 

 

 

 

(a)          Claims Initiated by You. To indemnify you with respect to
proceedings or claims initiated or brought voluntarily by you and not by way of
defense, except with respect to proceedings specifically authorized by the Board
or brought to establish or enforce a right to indemnification arising under this
Agreement, the charter documents of the Company or any subsidiary, or any
statute or law or otherwise, but such indemnification may be provided by the
Company in specific cases if the Board finds it to be appropriate; or

 

(b)          Unauthorized Settlements. To indemnify you hereunder for any
amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or

 

(c)          Insurance Coverage. To indemnify you for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, and
amounts paid in settlement) to the extent such have been paid to you by any
policy of directors’ and officers’ liability insurance; or

 

(d)          Securities Law Actions. To indemnify you on account of any suit in
which judgment is rendered against you for an accounting of profits made from
the purchase or sale by you of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state, or local
statutory law; or

 

(e)          Unlawful Indemnification. To indemnify you if a final decision by a
court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, you have been advised that the
Securities and Exchange Commission takes the position that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication.

 

5.          Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of your rights
of recovery and you shall execute all documents required and do all acts that
may be necessary or desirable to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

6.          Notice. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed duly given if (a)
delivered by hand and receipted for by the party addressee, or (b) mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date. The Company shall provide any notices to you relating to
this Agreement to the address indicated above or to any other address you may
provide by written notice.

 

7.          Governing Law and Consent to Jurisdiction. This Agreement shall be
construed under and governed by the internal laws of the State of Nevada without
regard to its conflict of laws provisions. All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined in a Nevada
federal court and each of the parties hereto (a) waives any objection which such
party may now or hereafter have to the venue for any such action or proceeding
and (b) irrevocably and unconditionally accepts, with regard to any such action
or proceeding, the personal jurisdiction of such courts and waives any defense
or objection that it might otherwise have to such court’s exercise of personal
jurisdiction with respect to it. A final judgment in any such action or
proceeding shall be conclusive and may be enforced in another jurisdiction by
suit on the judgment or in any other manner provided by law. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or, if any action or proceeding cannot be instituted
in any federal court in Nevada to commence any such legal proceedings or
otherwise proceed against any other party in any other jurisdiction.

 

 

 

 

8.          Modifications; Waiver. This Agreement may not be altered or modified
without the express prior written consent of the parties hereto. No course of
conduct shall constitute a waiver of any terms or conditions of this Agreement,
unless such waiver is specified in writing, and then only to the extent so
specified. A waiver of any of the terms and conditions of this Agreement on one
occasion shall not constitute a waiver of the other terms of this Agreement, or
of such terms and conditions on any other occasion.

 

9.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement. Nothing contained herein shall be
deemed to prohibit any party from seeking equitable relief, such as specific
performance or other similar remedies, from a court of competent jurisdiction.

 

10.         Counterparts; Facsimile Execution. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

 

[Remainder of page intentionally left blank]

 

 

 

 

  Very truly yours,       L2 MEDICAL DEVELOPMENT COMPANY               By: /s/
Joseph E. Gonnella   Name: Joseph E. Gonnella   Title: Chief Executive Officer

 

AGREED AND ACKNOWLEDGED THIS 4th DAY OF SEPTEMBER, 2013:

 

 

/s/ Matthew C. Lipton   Matthew C. Lipton  

 

[Signature Page to Lipton Indemnity Letter]

 

 

 